AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of | i :

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. : . (For Offenses Committed On or After November 1, 1987)
Jose Luis Salas-Valladares Case Number: 3:20-mj-20006
Carlos Cristo “Ell
Defendant's Attorney i i i a)

 

REGISTRATION NO. 93532298

THE DEFENDANT: | | JAN OF 2029
KI pleaded guilty to count(s) 1 of Complaint
COERCS ETSt tt
O1 was found guilty to count(s) Lev UTHERN DISTRICT OF C CALIFORNIA

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

 

 

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[] The defendant has been found not guilty on count(s)
L] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

- The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

,
JX TIME SERVED Oo | days

Assessment: $10 WAIVED & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C) Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shal! notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, January 7, 2020
Date of Imposition of Sentence

Kan WM

HONORABIE ROBERT N, BLOCK
UNITED STATES MAGISTRATE JUDGE

4 ON \po 2

DUSM

 

Receive

Clerk’s Office Copy - | 3:20-mj-20006

 

 

 
